Citation Nr: 1440478	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a January 2013 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims. In a June 2014 Order, the Court granted a Joint Motion for Partial Remand, remanding that part of the Board's decision that denied service connection for bilateral hearing loss for actions consistent with the terms of the Joint Motion.  In May 2013, the RO received additional pertinent evidence from the Veteran without a waiver of initial RO consideration.  However, the Board finds that there is no prejudice in proceeding with a final decision at this time because herein the Board is fully granting the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This decision (in which the Board grants service connection for bilateral hearing loss) as well as the additional private medical evidence received in May 2013 (after the Board's April 2013 denial of service connection for tinnitus) raises the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for tinnitus.  This matter (relating to the Veteran's tinnitus) is referred to the RO for appropriate action.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.  
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For certain chronic diseases, such as organic diseases of the nervous system, i.e. sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2013).

When, after careful consideration of all procurable and assembled data, reasonable doubt arises as to service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold at any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2013).  

In the current appeal, service treatment records (STRs) show no report, or finding, of bilateral hearing loss.  The enlistment examination revealed a normal clinical evaluation of the ears, and it was noted that the Veteran's hearing acuity was 15/15, bilaterally, on whispered voice testing.  His separation examination in July 1955 revealed a normal clinical evaluation of the ears, and it was noted that his hearing acuity was 15/15, bilaterally, on whispered and spoken voice testing.

The Veteran asserts that his bilateral hearing loss was caused by in-service exposure to excessive noise.  He reports that his job in service was in aircraft radio maintenance, which involved post- and pre-flight tuning of radio equipment on jet aircrafts, the engines of which were frequently running while he did his service work.  He claims that ear protection was not provided during his term of service, and that the aircraft radios emitted extremely loud, high pitch, sounds during the tuning process.  He further contends that he had significant hearing loss that had taken place over a number of years and that his hearing had diminished since his time in service.  He also indicates that, in an office visit to his physician in approximately 1970, it was brought to his attention that he did have hearing impairment and that since then it had become progressively worse.  However, his physician has since retired, and the Veteran's medical records are unavailable.

In a June 2011 statement, the Veteran's wife contended that she was engaged to the Veteran during his time in the Air Force and that during his tour in service she never noted any hearing problem when they were alone but did note that the Veteran had difficulty hearing when they were with others who were conversing. She claimed that, as years passed, the problem had become more severe and that it was now at the point where she often needed to repeat things. 

On a VA examination in September 2010, it was noted that the Veteran reported military noise exposure to aircraft engine noise and headset "squelch," and denied post-military noise exposure.  The diagnoses included bilateral normal to moderate high frequency sensorineural hearing loss with excellent word recognition, and the examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of acoustic trauma during military service.  For rationale, the examiner initially acknowledged the Veteran's military noise exposure, and noted that normal whisper voice tests in service did not rule out hearing loss.  The examiner indicated that the hearing loss noted "today" was not worse than normal aging and that the audiometric configuration was not consistent with noise-induced hearing loss. The examiner concluded with stating that there was "no evidence the [V]eteran suffered hearing loss . . . secondary to acoustic trauma as the current hearing loss is consistent with normal aging."

In a March 2013 private audiology report, the audiologist noted that the Veteran reported working on the flight line and being exposed to aircraft engines during his time in the military.  He was exposed to excessive noise while performing these duties.  The Veteran also stated that he had constant tinnitus since service, which seemed to get worse in the last several years.  The audiologist noted that she had reviewed his VA case files as well as other service records.  She noted that the Veteran's exit examination was a whisper test, which is considered an invalid means of testing and cannot rule out the existence of hearing loss.  Pure tone testing revealed a mild to moderately severe notched sensorineural hearing loss, bilaterally.  She opined that it is more likely than not that the Veteran's hearing loss is related to his military noise exposure and that it may have worsened as a civilian.  She stated that this opinion is based on case history, notched configuration of hearing loss bilaterally, and onset of tinnitus, as tinnitus is a symptoms of noise exposure and usually a pre-curser to hearing loss.  

In this case, current hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 was demonstrated during the September 2010 VA examination, and there are now two contrasting opinions regarding the question of whether the Veteran's military service acoustic trauma caused the current disability.  While the September 2010 VA examiner attributed the Veteran's hearing loss to the aging process, he appeared to fail to consider adequately the Veteran's assertions as to onset and continuity of symptomatology.  However, the March 2013 private audiologist appears to have considered all evidence of record in providing her favorable nexus opinion.  Furthermore, the Board finds that the Veteran's assertions to be credible as to exposure to loud noise in service and continuity of symptomatology.  Thus, the Board finds that the evidence is in relative equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's current hearing loss disability was incurred during his active service, and service connection for bilateral hearing loss is warranted.   38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


